EXHIBIT 32.1 SECTION PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER OF KRONOS VENTURES CORP. In connection with the accompanying Annual Report on Form 10-K of Kronos Ventures Corp. for the year ended December 31, 2012, the undersigned, William Drury, President of Kronos Ventures Corp., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Annual Report on Form 10-K for the year ended December 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such Annual Report on Form 10-K for the year ended December 31, 2012 fairly presents, in all material respects, the financial condition and results of operations of Kronos Ventures Corp. Date: August 22, 2014 By: /s/ William Drury William Drury President, Secretary, Treasurer and Director (and principal executive officer, principal financial officer and principal accounting officer)
